Wade, C. J.
Tbis is a motion to dismiss appeal. There was a judgment for respondent in tbe court below, a motion for rehearing and an appeal to tbis court. Tbe appeal was not perfected within ninety days after tbe rendition of tbe judgment, as required by tbe statute, but was so perfected within tbe required time, after tbe motion for a rehearing bad been denied. It is. claimed that, while tbis motion was pending, tbe judgment amounted simply to an order, and that no appeal could have been taken until the motion was disposed of.
Tbe judgment below was final, until reversed or set aside, and barely fifing a motion for tbis purpose does not change its character.
Motions for rehearing after judgment cannot be made as of course, or demanded as of right. Judgments arfe so far within tbe control of tbe court that rendered them, that, upon proper showing and for good cause, motions for rehearing will be granted. But motions of tbis character can have no force or effect whatever until such a case is made as will obtain leave of tbe court to file them. Leave should be first obtained upon proper case made, but such leave does not disturb tbe final character of tbe judgment . Tbe placing on file of a motion for a rehearing, without any action by tbe court in tbe premises, does not in any manner affect tbe judgment, and does not prolong tbe time in which an appeal can be taken. Columbia M. Co. v. Holter, 1 Mon. 429.

The motion to dismiss the appeal is granted.